NOTICE OF ALLOWABILITY 
Claims 1, 9-10, 15-16, and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A driver circuit, wherein the driver circuit comprises a gamma circuit, and the gamma circuit comprises: a gamma voltage generation chip; and a gamma voltage output chip, which comprises a plurality of gamma voltage output circuits, and voltage maintenance circuits that are in one-to-one correspondence with the plurality of gamma voltage output circuits, wherein the gamma voltage generation chip generates different gamma voltages and outputs them to the voltage maintenance circuits of the gamma voltage output chip, and the voltage maintenance circuits maintain values of the received gamma voltages and turn on corresponding gamma voltage output circuits based on different gamma voltages for outputting; wherein the gamma voltage generation chip comprises a plurality of digital-to-analog conversion circuits, the plurality of digital-to-analog conversion circuits are connected to the plurality of gamma voltage output circuits in one-to-one correspondence through the plurality of voltage maintenance circuits, and the gamma voltage generation chip further comprises one gamma data circuit, wherein the gamma data circuit outputs different gamma data to corresponding digital-to-analog conversion circuits in different time periods, and the digital-to-analog conversion circuits turn on corresponding gamma voltage output circuits based on the received different gamma data to output corresponding gamma voltages“, among other elements of the claims, cannot be found along or in combination within the cited prior art. 
Regarding claim 19, the recitation of “A display device, comprising a display panel and a driver circuit, wherein the driver circuit drives the display panel, the driver circuit comprises a gamma circuit, and the gamma circuit comprises: a gamma voltage generation chip; and a gamma voltage output chip, which comprises a plurality of gamma voltage output circuits, and voltage maintenance circuits that are in one-to-one correspondence with the plurality of gamma voltage output circuits, wherein the gamma voltage generation chip generates different gamma voltages and outputs them to the voltage maintenance circuits of the gamma voltage output chip, and the voltage maintenance circuits maintain values of the received gamma voltages and turn on corresponding gamma voltage output circuits based on different gamma voltages for outputting; wherein the gamma voltage generation chip comprises a plurality of digital-to-analog conversion circuits, the plurality of digital-to-analog conversion circuits are connected to the plurality of gamma voltage output circuits in one-to-one correspondence through the plurality of voltage maintenance circuits: and the gamma voltage generation chip further comprises one gamma data circuit, wherein the gamma data circuit outputs different gamma data to corresponding digital-to-analog conversion circuits in different time periods, and the digital-to-analog conversion circuits turn on 5Appl. No. 17/288,531corresponding gamma voltage output circuits based on the received different gamma data to output corresponding gamma voltages “, among other elements of the claims, cannot be found along or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621